Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John Paul Turner appeals the district court’s order denying his Fed.R.Civ.P. 60(b) motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Turner v. Virginia, No. 7:10-cv-00555-SGW-mfu (W.D.Va. May 27, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented *288in the materials before the court and argument would not aid the decisional process.

AFFIRMED.